Exhibit 10(s)
EXECUTION COPY


cbslogo.jpg [cbslogo.jpg]
51 West 52nd Street
New York, NY 10019    


Gil Schwartz
c/o CBS Corporation
51 W. 52nd Street
New York, NY 10019


Dear Gil:
January 11, 2018



Reference is made to your employment agreement with CBS Corporation (“CBS”),
dated as of July 1, 2016, amended as of August 4, 2017 (the “Agreement”). This
letter, when fully executed below, shall amend the Agreement as follows:


1.    Paragraph 7(f)(i) of the Agreement shall be amended by deleting the
reference therein to “December 31, 2017” and replacing it with “May 31, 2018.”


2.    This letter may be executed in one or more counterparts, including by
facsimile, and all of the counterparts shall constitute one fully executed
agreement. The signature of any party to any counterpart shall be deemed a
signature to, and may be appended to, any other counterpart. Except as otherwise
provided herein, the Agreement shall continue in full force and effect in
accordance with its terms.


If the foregoing correctly sets forth our understanding, please sign, date, and
return this letter to the undersigned for execution on behalf of CBS.
 
 
 
Very truly yours,
 
 
 
CBS CORPORATION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Anthony G. Ambrosio
 
 
 
Name:
Anthony G. Ambrosio
 
 
 
Title:
Senior Executive Vice President,
 
 
 
 
Chief Administrative Officer &
 
 
 
 
Chief Human Resources Officer
 
 
 
 
 
 
 
 
ACCEPTED AND AGREED:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Gil Schwartz
 
 
 
 
 
 
Gil Schwartz
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Dated:
1/11/18
 
 
 
 
 
 
 
 
 
 
 
 
 
 






